ORDER
Considering the foregoing Joint Petition for Interim Suspension:
Pursuant to Article V, § 5 of the Louisiana Constitution of 1974, as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, Michael Wayne McClanahan, attorney at law, be and he is suspended from the practice of law, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11.
/s/ Walter F. Marcus, Jr.
*960Justice, Supreme Court of Louisiana.
CALOGERO, C.J., not on panel.